Name: Commission Regulation (EEC) No 1429/90 of 29 May 1990 amending Regulation (EEC) No 1062/87 on provisions for the implementation of the Community transit procedure and for certain simplifications of that procedure
 Type: Regulation
 Subject Matter: tariff policy;  beverages and sugar;  agri-foodstuffs;  plant product;  chemistry
 Date Published: nan

 30 . 5 . 90 Official Journal of the European Communities No L 137/21 COMMISSION REGULATION (EEC) No 1429/90 of 29 May 1990 amending Regulation (EEC) No 1062/87 on provisions for the implementation of the Community transit procedure and for certain simplifications of that procedure THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, ^ Having regard to Council Regulation (EEC) No 222/77 of 13th December 1976 on Community transit ('), as last amended by Regulation (EEC) No 474/90 (2), and in parti ­ cular Article 57 thereof, Whereas Regulation (EEC) No 474/90 amended Regula ­ tion (EEC) No 222/77 so as to dispense with the obliga ­ tion to present a transit advice note on crossing an internal frontier of the Community and to adopt accord ­ ingly the rules applying to the recovery and determina ­ tion of the amount of charges payable in case of non-pro ­ duction of goods at destination, their recovery and the determination of the Member State competent to proceed with the recovery of the charges ; Whereas the introduction of these rules necessitates certain implementation measures, in particular with regard to the determination of the time limit for furnish ­ ing proof of the regularity of the transit operation or of the place where the offence or irregularity has actually taken place ; Whereas Commission Regulation (EEC) No 1062/87 (3), as last amended by Regulation (EEC) No 11 59/89 (4), contains inter alia the implementation provisions of the Community transit procedure and must therefore be amplified accordingly ; Whereas, moreover, Regulation (EEC) No 1062/87 contains inter alia the provisions for the implementation of the guarantee waiver procedure for internal Commu ­ nity transit operations in accordance with Article 40a of Regulation (EEC) No 222/77 and, in particular, sets out the list of goods presenting increased risks to which the guarantee waiver does not apply ; Whereas in the light of experience it is clear that some of these goods do not present risks of a nature which would justify their maintenance on the said list ; whereas it is therefore necessary to amend the said list accordingly ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Committee on the Movement of Goods, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1062/87 is hereby amended as follows : 1 . The following Title la as well as Articles 11a and lib are inserted after Article 11 : 'TITLE la PROVISIONS APPLICABLE IN THE CASE OF NON-PRODUCTION OF CONSIGNMENTS AT THE OFFICE OF DESTINATION Article 11 a 1 . Where a consignment has not been produced at the office of destination and the place where the offence or irregularity occurred cannot be established, the office of departure shall notify the principal of this fact as soon as possible and in any case before the end of the 11th month following the date of registration of the Community transit declaration . 2 . The notification referred to in paragraph 1 must indicate, in particular, the time limit by which the proof of the regularity of the transit operation or of the place where the offence or irregularity has actually been committed must be furnished to the office of depature to the satisfaction of the competent authori ­ ties. This time limit shall be three months from the date of the notification referred to in paragraph 1 . If the required proof has not been produced by the end of this period, the competent Member State shall take steps to recover the duties and other charges involved. In cases where this Member State is not the one in which the office of departure is located, the latter shall immediately inform that Member State. Article 11 b The proof of the regularity of the transit operation, within the meaning of the first subparagraph of Article 36 (3) of Regulation (EEC) No 222/77, shall be furnished to the satisfaction of the competent authori ­ ties : (a) by the presentation of a document certified by the customs authorities establishing that the goods in question have been produced at the office of desti ­ nation or, in the case of the application of Article 71 , to the authorized consignee. This document must carry enough information to enable the goods to be identified ; or (b) by the presentation of a customs document issued in a third country showing release for consumption or by a copy or photocopy thereof ; such copy or photocopy must be certified as being a true copy (') OJ No L 38, 9. 2. 1977, p. 1 . (2) OJ No L 51 , 27. 2. 1990, p. 1 . (3) OJ No L 107, 22. 4. 1987, p. 1 . (4) OJ No L 119, 29. 4. 1989, p. 100. No L 137/22 Official Journal of the European Communities 30. 5 . 90 by the organization which certified the original document, by the authorities of the third country concerned or by the authorities of one of the Member States. This document must carry enough information to enable the goods in question to be identified.' 2. Article 19 b is replaced by the following : 'Article 19 b Goods presenting increased risks to which the guarantee waiver does not apply in accordance with Article 40 a (3) (b) of Regulation (EEC) No 222/77 shall be those shown in the list set out in Annex XIII .' 3 . The Annex to this Regulation is added to Regulation (EEC) No 1062/87 as Annex XIII. Article 2 This Regulation shall enter into force on 1 July 1990. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 May 1990. For the Commission Christiane SCRIVENER Member of the Commission 30 . 5. 90 Official Journal of the European Gommunities No L 137/23 ANNEX ANNEX XIII GOODS PRESENTING INCREASED RISKS TO WHICH THE GUARANTEE WAIVER DOES NOT APPLY 1 2 Harmonized system heading No Description ex 09.01 Coffee, not roasted, whether or not decaffeinated ex 09.01 Coffee, roasted, whether or not decaffeinated 09.02 Tea ex 21.01 Extracts, essence and concentrates, of coffee ex 21.01 Extracts , essence and concentrates, of tea 22.04 Wine of fresh grapes , including fortified wines ; grape must other than that of heading No 2.0.09 22.05 Vermouth and other wine of fresh grapes flavoured with plants or aromatic substances ex 22.07 Undenatured ethyl alcohol of an alcoholic strength by volume of 80 % volume or higher ex 22.08 Undenatured ethyl alcohol of an alcoholic strength by volume of less than 80 % volume ex 22.08 Spirits, liqueurs and other spirituous beverages ex 24.02 Cigarettes ex 24.02 Cigarillos ex 24.02 Cigars ex 24.03 Smoking tobacco ex 27.10 Light and medium petroleum oils and gas oils 33.03 Perfumes and toilet waters'